DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission of Response to Restriction filed on 8/12/2022. 

Claims 1-22 are pending in the application. Claims 11-22 have been withdrawn. As such, claims 1-10 have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/2022.
Drawings
The drawings were received on 2/27/2020.  These drawings have been accepted and considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Pant et al. (US Patent Pub. No. 2016/0278664), hereinafter Pant, in view of Becker (US Patent Pub. No. 2013/0338824).

Regarding claim 1, Pant teaches a system for providing voice assistance (Pant [0045] Capturing/sensing components 221 may further include voice recognition devices, photo recognition devices, facial and other body recognition components, voice-to-text conversion components, etc.)
regarding an electric toothbrush (Pant [0019] For example, computer device 100 (e.g., smart toothbrush) may have a button for mode switching as facilitated by breath testing mechanism 110, wherein the mode switching button may be used by the user of computing device 100 to switch from one mode of testing to another, such as from breath to saliva and vice versa), 
the system comprising: 
an electric toothbrush (Pant [0019] For example, computer device 100 (e.g., smart toothbrush) may have a button for mode switching as facilitated by breath testing mechanism 110, wherein the mode switching button may be used by the user of computing device 100 to switch from one mode of testing to another, such as from breath to saliva and vice versa); 
and a charging station configured to provide power to the electric toothbrush (Pant [0023] Computing device 100 further includes I/O sources 108 having any number and type of capturing/sensing components 221 (e.g., GPS, hardware sensors, hardware detectors, etc.), output components 223 (e.g., display devices/screen, speakers, etc.), power sources and management components 225 (e.g., rechargeable batteries, wireless charging plates, etc.)), 
[the system] including: 
a communication interface (Pant [0025] Computing device (hereinafter, also referred to as “personal device”) 100 hosting breath testing mechanism 110 may be in communication with another computing device (hereinafter, also referred to as “server computer” or “central computer”) 250, serving as a server computer, over one or more networks, such as network 240 (e.g., Cloud network, the Internet, intranet, Internet of Things (“IoT”), proximity network, Bluetooth, etc.)); 
one or more processors (Pant [0021] Computing device 100 further includes one or more processors 102, memory devices 104, network devices, drivers, or the like, as well as input/output (I/O) sources 108, such as touchscreens, touch panels, touch pads, virtual or regular keyboards, virtual or regular mice, etc.); 
a speaker (Pant [0023] Computing device 100 further includes I/O sources 108 having any number and type of capturing/sensing components 221 (e.g., GPS, hardware sensors, hardware detectors, etc.), output components 223 (e.g., display devices/screen, speakers, etc.), power sources and management components 225 (e.g., rechargeable batteries, wireless charging plates, etc.)); 
a microphone (Pant [0045] For example, capturing/sensing components 221 may further include (without limitations): audio/visual devices (e.g., cameras, microphones, speakers, etc.)); 
and a non-transitory computer-readable memory coupled to the one or more processors, the speaker, the microphone, and the communication interface, and storing thereon instructions (Pant [0111] Example 22 includes at least one non-transitory or tangible machine-readable medium comprising a plurality of instructions, when executed on a computing device, to implement or perform a method or realize an apparatus as claimed in any preceding claims or examples)
that, when executed by the one or more processors, cause to: 
receive, from a user via the microphone, voice input regarding the electric toothbrush (Pant [0045] Capturing/sensing components 221 may further include voice recognition devices, photo recognition devices, facial and other body recognition components, voice-to-text conversion components, etc.); 
and provide, to the user via the speaker, voice output related to the electric toothbrush (Pant [0037] Similarly, a message may also be played for the user on personal device 100 via one or more output components 223; [0023] …output components 223 (e.g., display devices/screen, speakers, etc.)).
Pant teaches a smart toothbrush operable via voice commands, however Pant does not specifically teach
the charging station including: 
that, when executed by the one or more processors, cause “the charging station” to: 
Becker teaches
the charging station (Becker [0033] The charging station also has reception means, configured to receive a second release code input by a user. The reception means can for example consist of a number pad/character pad or a PIN pad, via which the user can manually input a numerical code/character code. The reception means can also be connected with the communication means, in order to receive a text message from the user, in which the user provides the second release code. Speech recognition means can also be provided allowing the user to input the second release code using his voice either directly at the charging station or via his telephone).

Becker is considered to be analogous to the claimed invention because it is in the same field of devices using charging stations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pant further in view of Becker to allow for communicating with the charging station via voice. Doing so would allow for multiple methods for providing input to control a charging station.

Regarding claim 2, Pant in view of Becker teaches the system of claim 1.
Pant further teaches
wherein the instructions further cause the charging station to: 
analyze the received voice input to determine a request from the user (Pant [0045] Capturing/sensing components 221 may further include voice recognition devices, photo recognition devices, facial and other body recognition components, voice-to-text conversion components, etc.); 
obtain electric toothbrush data or user performance data for the electric toothbrush related to the request (Pant [0043] Capturing/sensing components 221 may include any number and type of capturing/sensing devices, such as one or more sending and/or capturing devices (e.g., cameras (e.g., three-dimension (3D) cameras, etc.), microphones, vibration components, tactile components, conductance elements, biometric sensors, chemical detectors, signal detectors, wave detectors, force sensors (e.g., accelerometers, gyroscopes), illuminators, etc.) that may be used for capturing any amount and type of visual data, such as images (e.g., photos, videos, movies, audio/video streams, etc.), and non-visual data, such as audio streams (e.g., sound, noise, vibration, ultrasound, etc.), radio waves (e.g., wireless signals, such as wireless signals having data, metadata, signs, etc.), chemical changes or properties (e.g., humidity, body temperature, etc.), biometric readings (e.g., figure prints, etc.), environmental/weather conditions, maps, etc.); 
analyze, according to the request, the electric toothbrush data or the user performance data (Pant [0016] In additional to offering breath sensing and analysis on a user's smart personal device; [0027] throughout this document, toothbrush is use as an example of personal device 100 employing breath testing mechanism 110)
for the electric toothbrush to generate a voice response to the request (Pant [0037] Similarly, a message may also be played for the user on personal device 100 via one or more output components 223; [0023] …output components 223 (e.g., display devices/screen, speakers, etc.)); 
and provide, via the speaker, the voice response to the request (Pant [0037] Similarly, a message may also be played for the user on personal device 100 via one or more output components 223; [0023] …output components 223 (e.g., display devices/screen, speakers, etc.)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pant in view of Becker in further view of Boughorbel (US Patent Pub. No. 2017/0056146).

Regarding claim 3, Pant in view of Becker teaches the system of claim 2.
Pant in view of Becker does not specifically teach, however Boughorbel teaches
wherein the instructions further cause the charging station to adjust operation of the electric toothbrush based on the request (Boughorbel [0024] The PCA may include an on-off switch 130, and a display 128 and/or a touch-sensitive input device to select various operating modes (e.g., functional modes) of the PCA 107 such as on on/off mode (generally on or off), a charging mode, a brushing mode (e.g., a gentle brushing mode, a regular brushing mode, a massage mode, etc.), a data transfer mode, a data acquisition mode, a tooth-sensor programming mode, etc. One or more of these modes may operate synchronously with each other, if desired. In accordance with some embodiments, it is envisioned that the user may set or select operating modes via a user interface generated and rendered by the UE 190 on a display of the system 100 such as on the display 128 or on another display of the system 100).
Boughorbel is considered to be analogous to the claimed invention because it is in the same field of oral healthcare system operations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pant in view of Becker further in view of Boughorbel to allow for selecting operating modes via an interface. Doing so would allow for obtaining sensor information from the toothbrush and transmitting the information to a base portion.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pant in view of Becker in further view of Ni et al. (US Patent Pub. No. 2018/0293981), hereinafter Ni.

Regarding claim 4, Pant in view of Becker teaches the system of claim 2.
Pant further teaches
wherein to analyze the received voice input to determine a request from the user, the instructions cause the charging station to: 
transcribe the voice input into text input (Pant [0045] Capturing/sensing components 221 may further include voice recognition devices, photo recognition devices, facial and other body recognition components, voice-to-text conversion components, etc.).
Pant in view of Becker does not teach
compare the text input to a set of grammar rules; 
and identify a request from a plurality of candidate requests based on the comparison.
Ni teaches
compare the text input to a set of grammar rules (Ni [0037] The assistant provided by assistant modules 122 may analyze, parse, or otherwise process the audio data to identify an automation action and associated automation devices of automation devices 106 that correspond to the spoken utterance); 
and identify a request from a plurality of candidate requests based on the comparison (Ni [0078] Action identification module 234 may select the automation action candidate of the plurality of automation action candidates with the score indicating the highest likelihood of corresponding to the spoken utterance (e.g., automation action candidate with the highest score) as the identified automation action. For instance, to continue with the above example, because the score for the “Turn on light action performed by a living room light” is the highest, action identification module 234 may select the “Turn on light action performed by a living room light” as the identified automation action).
Ni is considered to be analogous to the claimed invention because it is in the same field of computational assistants using voice recognition and analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pant in view of Becker further in view of Ni to allow for identifying the request of highest likelihood. Doing so would allow for selectively causing automation devices to perform automation actions, that satisfy a spoken or verbal user request.

Regarding claim 5, Pant in view of Becker in view of Ni teaches the system of claim 4.
Pant teaches
wherein each candidate request is associated with one or more steps (Pant [0043] Capturing/sensing components 221 may include any number and type of capturing/sensing devices, such as one or more sending and/or capturing devices (e.g., cameras (e.g., three-dimension (3D) cameras, etc.), microphones, vibration components, tactile components, conductance elements, biometric sensors, chemical detectors, signal detectors, wave detectors, force sensors (e.g., accelerometers, gyroscopes), illuminators, etc.) that may be used for capturing any amount and type of visual data, such as images (e.g., photos, videos, movies, audio/video streams, etc.), and non-visual data, such as audio streams (e.g., sound, noise, vibration, ultrasound, etc.), radio waves (e.g., wireless signals, such as wireless signals having data, metadata, signs, etc.), chemical changes or properties (e.g., humidity, body temperature, etc.), biometric readings (e.g., figure prints, etc.), environmental/weather conditions, maps, etc. [steps map to capturing data]).
for determining the voice response to the candidate request or performing an action related to the electric toothbrush (Pant [0037] Similarly, a message may also be played for the user on personal device 100 via one or more output components 223; [0023] …output components 223 (e.g., display devices/screen, speakers, etc.)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pant in view of Becker in view of Ni in further in view of Boughorbel, in view of Gatzemeyer (US Patent Pub. No. 2018/0132602), in view of Mongan et al. (US Patent Pub. No. 2015/0216294), hereinafter Mongan.

Regarding claim 6, Pant in view of Becker in view of Ni teaches the system of claim 4.
Pant in view of Becker in view of Ni does not teach
wherein the plurality of candidate requests includes at least one of: 
a first candidate request regarding an amount of charge remaining for the electric toothbrush, 
a second candidate request regarding an estimated life remaining for an electric toothbrush head removably attached to an electric toothbrush handle, 
a third candidate request related to brushing performance of the user, 
a fourth candidate request related to a number of brushing sessions remaining before the electric toothbrush requires additional charge, 
a fifth candidate request to turn the electric toothbrush on or off, 
and a sixth candidate request to change a brushing mode for the electric toothbrush.
Boughorbel teaches
a fifth candidate request to turn the electric toothbrush on or off (Boughorbel [0024] The PCA may include an on-off switch 130, and a display 128 and/or a touch-sensitive input device to select various operating modes (e.g., functional modes) of the PCA 107 such as on on/off mode (generally on or off), a charging mode, a brushing mode (e.g., a gentle brushing mode, a regular brushing mode, a massage mode, etc.), a data transfer mode, a data acquisition mode, a tooth-sensor programming mode, etc. One or more of these modes may operate synchronously with each other, if desired. In accordance with some embodiments, it is envisioned that the user may set or select operating modes via a user interface generated and rendered by the UE 190 on a display of the system 100 such as on the display 128 or on another display of the system 100), 
and a sixth candidate request to change a brushing mode for the electric toothbrush (Boughorbel [0024] The PCA may include an on-off switch 130, and a display 128 and/or a touch-sensitive input device to select various operating modes (e.g., functional modes) of the PCA 107 such as on on/off mode (generally on or off), a charging mode, a brushing mode (e.g., a gentle brushing mode, a regular brushing mode, a massage mode, etc.), a data transfer mode, a data acquisition mode, a tooth-sensor programming mode, etc. One or more of these modes may operate synchronously with each other, if desired. In accordance with some embodiments, it is envisioned that the user may set or select operating modes via a user interface generated and rendered by the UE 190 on a display of the system 100 such as on the display 128 or on another display of the system 100).
Boughorbel is considered to be analogous to the claimed invention because it is in the same field of oral healthcare system operations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pant in view of Becker in view of Ni further in view of Boughorbel to allow for selecting operating modes via an interface. Doing so would allow for obtaining sensor information from the toothbrush and transmitting the information to a base portion.

Pant in view of Becker in view of Ni in view of Bourghobel does not teach
a first candidate request regarding an amount of charge remaining for the electric toothbrush, 
a second candidate request regarding an estimated life remaining for an electric toothbrush head removably attached to an electric toothbrush handle, 
a third candidate request related to brushing performance of the user, 
a fourth candidate request related to a number of brushing sessions remaining before the electric toothbrush requires additional charge.
Gatzemeyer teaches
a third candidate request related to brushing performance of the user (Gatzemeyer [0058] In the exemplified embodiment, the visualization 520 includes an indication 522 of a region of the dentiture not properly brushed. Further a recommendation 526 provides the user advice on how to improve his or her brushing. The visualization 520 also includes a performance metric 524 that indicates how well the user performed in brushing his or her teeth during the brushing session. In other embodiments, other metrics or visualizations can be used to indicate brushing performance, such as a percentage, or a number of stars (for example, three stars out of five)).
Gatzemeyer is considered to be analogous to the claimed invention because it is in the same field of oral healthcare systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pant in view of Becker in view of Ni in view of Boughorbel further in view of Gatzemeyer to allow for indicating user performance. Doing so would allow for providing the user advice on how to improve his or her brushing.

Pant in view of Becker in view of Ni in view of Boughorbel in view of Gatzenmeyer does not teach
a first candidate request regarding an amount of charge remaining for the electric toothbrush 
a second candidate request regarding an estimated life remaining for an electric toothbrush head removably attached to an electric toothbrush handle, 
a fourth candidate request related to a number of brushing sessions remaining before the electric toothbrush requires additional charge.
Mongan teaches
a first candidate request regarding an amount of charge remaining for the electric toothbrush (Mongan [0052] FIG. 16 shows the chamber pad, its shape, and its usage, as well as indicator light and/or display options on the chamber's outside surface, for warning or information for the user, e.g., for charged left on the device, and amount of brushing time or frequency, e.g., with multiple lights or diodes, or bar shaped light or indicator, or sliding scale indicator, or colored lights, or light of varying intensity proportional to the value of the indicated parameter, e.g., light intensity proportional to the charge left on the battery, or using red light as warning for low charge indication)
a second candidate request regarding an estimated life remaining for an electric toothbrush head removably attached to an electric toothbrush handle (Mongan [0049] Since there can be a communication link between the brush and the base station, either of those could have a display to communicate information to the user (FIG. 16, Appendix 1). This display can show things like charging time remaining, sterilization time remaining, number of brushing cycles completed, life of brush head remaining, and average brushing duration, among others (FIGS. 20-23, Appendix 1)).
Mongan is considered to be analogous to the claimed invention because it is in the same field of oral healthcare systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pant in view of Becker in view of Ni in view of Boughorbel in view of Gatzemeyer further in view of Mongan to allow for estimating charge remaining and the brush head life remaining. Doing so would provide an integrated charging station and sterilization chamber.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pant in view of Becker in view of Gatzemeyer in further view of Farmah (US Patent Pub. No. 2021/0235859).

Regarding claim 7, Pant in view of Becker teaches the system of claim 1.
Pant further teaches
wherein to provide voice output related to the electric toothbrush to the user, the instructions cause the charging station to: 
obtain, via the communication interface (Pant [0025] Computing device (hereinafter, also referred to as “personal device”) 100 hosting breath testing mechanism 110 may be in communication with another computing device (hereinafter, also referred to as “server computer” or “central computer”) 250, serving as a server computer, over one or more networks, such as network 240 (e.g., Cloud network, the Internet, intranet, Internet of Things (“IoT”), proximity network, Bluetooth, etc.)), 
sensor data from one or more sensors in the electric toothbrush (Pant [0043] Capturing/sensing components 221 may include any number and type of capturing/sensing devices, such as one or more sending and/or capturing devices (e.g., cameras (e.g., three-dimension (3D) cameras, etc.), microphones, vibration components, tactile components, conductance elements, biometric sensors, chemical detectors, signal detectors, wave detectors, force sensors (e.g., accelerometers, gyroscopes), illuminators, etc.) that may be used for capturing any amount and type of visual data, such as images (e.g., photos, videos, movies, audio/video streams, etc.), and non-visual data, such as audio streams (e.g., sound, noise, vibration, ultrasound, etc.), radio waves (e.g., wireless signals, such as wireless signals having data, metadata, signs, etc.), chemical changes or properties (e.g., humidity, body temperature, etc.), biometric readings (e.g., figure prints, etc.), environmental/weather conditions, maps, etc.); 
analyze the sensor data (Pant [0016] In additional to offering breath sensing and analysis on a user's smart personal device; [0027] throughout this document, toothbrush is use as an example of personal device 100 employing breath testing mechanism 110)
and provide voice instructions (Pant [0037] Similarly, a message may also be played for the user on personal device 100 via one or more output components 223; [0023] …output components 223 (e.g., display devices/screen, speakers, etc.)).

Pant in view of Becker does not teach
to identify one or more user performance metrics related to use of the electric toothbrush 
and provide instructions to the user based on the one or more user performance metrics.
Gatzemeyer teaches
to identify one or more user performance metrics related to use of the electric toothbrush (Gatzemeyer [0058] In the exemplified embodiment, the visualization 520 includes an indication 522 of a region of the dentiture not properly brushed. Further a recommendation 526 provides the user advice on how to improve his or her brushing. The visualization 520 also includes a performance metric 524 that indicates how well the user performed in brushing his or her teeth during the brushing session. In other embodiments, other metrics or visualizations can be used to indicate brushing performance, such as a percentage, or a number of stars (for example, three stars out of five)).
Gatzemeyer is considered to be analogous to the claimed invention because it is in the same field of oral healthcare systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pant in view of Becker further in view of Gatzemeyer to allow for indicating user performance. Doing so would allow for providing the user advice on how to improve his or her brushing.

Pant in view of Becker in view of Gatzemeyer does not teach
and provide instructions to the user based on the one or more user performance metrics.
Farmah teaches
and provide instructions to the user based on the one or more user performance metrics (Farmah [0019] The method may comprise the step of the smart device storing the brushing data of a user and analysing that data in order to determine whether there are any undesirable user-specific brushing habits. For example, the user may regularly miss out properly brushing wisdom teeth because of access issues. If this is the case, the smart device may indicate such areas on the 3D representation of the user's teeth. Alternatively or additionally, the smart device may provide real-time instructions to a user to improve their brushing technique, for example, by improving access to hard to reach areas by increasing or decreasing how widely the mouth is opened).
Farmah is considered to be analogous to the claimed invention because it is in the same field of oral healthcare systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pant in view of Becker in view of Gatzemeyer further in view of Farmah to allow for providing real-time instructions to a user to improve their brushing technique. Doing so would provide immediate, real-time feedback to the user.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pant in view of Becker in further view of Chandrashekar et al. (US Patent Pub. No. 2018/0352354), hereinafter Chandrashekar.

Regarding claim 8, Pant in view of Becker teaches the system of claim 1.
Pant in view of Becker does not teach
wherein the instructions further cause the charging station to: 
“obtain an indication of a noise level in an area” encompassing the electric toothbrush; 
and adjust a volume of the speaker in accordance with the noise level.
Chandrashekar teaches
obtain an indication of a noise level in an area (Chandrashekar [0020] Accordingly, if an ambient sound event is characterized as not significant, the volume of the multimedia device can be raised to improve the user's comprehension, and consequently enjoyment of the video in the environment with the interfering ambient sound. On the other hand, if an event is characterized as significant, the multimedia content can be lowered in volume, paused, and/or a notification delivered to the user); 
and adjust a volume of the speaker in accordance with the noise level (Chandrashekar [0020] Accordingly, if an ambient sound event is characterized as not significant, the volume of the multimedia device can be raised to improve the user's comprehension, and consequently enjoyment of the video in the environment with the interfering ambient sound. On the other hand, if an event is characterized as significant, the multimedia content can be lowered in volume, paused, and/or a notification delivered to the user).
Chandrashekar is considered to be analogous to the claimed invention because it is in the same field of providing audio output to a user. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pant in view of Becker further in view of Chandrashekar to allow for adjusting volume. Doing so would provide adaptive volume control to the user.

Regarding claim 9, Pant in view of Becker in view of Chandrashekar teaches the system of claim 8.
Pant in view of Becker does not teach, however Chandrashekar teaches
wherein the instructions further cause the charging station to delay the voice output provided via the speaker in accordance with the noise level (Chandrashekar [0020] Accordingly, if an ambient sound event is characterized as not significant, the volume of the multimedia device can be raised to improve the user's comprehension, and consequently enjoyment of the video in the environment with the interfering ambient sound. On the other hand, if an event is characterized as significant, the multimedia content can be lowered in volume, paused, and/or a notification delivered to the user).
Chandrashekar is considered to be analogous to the claimed invention because it is in the same field of providing audio output to a user. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pant in view of Becker further in view of Chandrashekar to allow for adjusting volume. Doing so would provide adaptive volume control to the user.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pant in view of Becker in view of Mongan in further view of Brewer et al. (US Patent Pub. No. 2007/0011836), hereinafter Brewer.

Regarding claim 10, Pant in view of Becker teaches the system of claim 1.
Pant in view of Becker does not teach, however Mongan teaches
wherein the electric toothbrush includes 
an electric toothbrush head removably attached to an electric toothbrush handle (Mongan [0059] In one embodiment, the chamber cleaning brush, with multiple brush heads, exchangeable on the device or on the toothbrush body or on a separate rod or stick, is used to clean the chamber by the user. (See, e.g., FIG. 17, Appendix 1) It can have multiple brushes on the same stick or bar or rod, with different shapes, for better cleaning), 
and wherein the instructions further cause the charging station to: 
determine an estimated life remaining for the electric toothbrush head (Mongan [0049] Since there can be a communication link between the brush and the base station, either of those could have a display to communicate information to the user (FIG. 16, Appendix 1). This display can show things like charging time remaining, sterilization time remaining, number of brushing cycles completed, life of brush head remaining, and average brushing duration, among others (FIGS. 20-23, Appendix 1))
and provide, via the speaker, the voice output 
including an indication of the estimated life remaining for the electric toothbrush head (Mongan [0049] Since there can be a communication link between the brush and the base station, either of those could have a display to communicate information to the user (FIG. 16, Appendix 1). This display can show things like charging time remaining, sterilization time remaining, number of brushing cycles completed, life of brush head remaining, and average brushing duration, among others (FIGS. 20-23, Appendix 1)).
Mongan is considered to be analogous to the claimed invention because it is in the same field of oral healthcare systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pant in view of Becker further in view of Mongan to allow for estimating charge remaining and the brush head life remaining. Doing so would provide an integrated charging station and sterilization chamber.

Pant in view of Becker in view of Mongan does not teach
obtain an indication of a number of brushing sessions in which the electric toothbrush head has been used; 
based on the number of brushing sessions in which the electric toothbrush head has been used.
Brewer teaches
obtain an indication of a number of brushing sessions in which the electric toothbrush head has been used (Brewer [0164] Within yet further embodiments, the controller may be programmed to count the number of device operating cycles. The number of operating cycles for a particular device head may be displayed in a user interface. The controller may also be programmed to count the number of operating cycles and to monitor the functionality of the device head simultaneously. Following a predetermined number of uses (typically 2 uses per day for 6 months or 180 uses), the microprocessor is set to monitor the electrical current flowing through a current sense element located in the handle and detect unacceptable device head operation, as described above. In yet another embodiment, the controller may be programmed to monitor the function of the device head at predetermined intervals, e.g., following a predetermined number of device head operations or activations. For example, the controller may be programmed to monitor twenty consecutive device head uses and make an assessment of how many different device heads are being used with that handle); 
based on the number of brushing sessions in which the electric toothbrush head has been used (Brewer [0164] Within yet further embodiments, the controller may be programmed to count the number of device operating cycles. The number of operating cycles for a particular device head may be displayed in a user interface. The controller may also be programmed to count the number of operating cycles and to monitor the functionality of the device head simultaneously. Following a predetermined number of uses (typically 2 uses per day for 6 months or 180 uses), the microprocessor is set to monitor the electrical current flowing through a current sense element located in the handle and detect unacceptable device head operation, as described above. In yet another embodiment, the controller may be programmed to monitor the function of the device head at predetermined intervals, e.g., following a predetermined number of device head operations or activations. For example, the controller may be programmed to monitor twenty consecutive device head uses and make an assessment of how many different device heads are being used with that handle).
Brewer is considered to be analogous to the claimed invention because it is in the same field of oral hygiene devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pant in view of Becker in view of Mongan further in view of Brewer to allow for tracking the number of uses of a brush head. Doing so would allow the device to assess “good” or “bad” operating conditions and notify the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J. MUELLER whose telephone number is (571)272-1875. The examiner can normally be reached M-F 8:30am-5:30pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J. MUELLER/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657